Ford, Judge:
Tbe appeals for reapparisement set forth in schedule “A,” annexed hereto and made a part hereof were submitted for decision on certain papers offered by plaintiff and a report of a Treasury representative offered by defendant.
Upon the record as made herein, I find no evidence which would overcome the statutory presumption attaching to the appraisement.
I find as matters of fact:
1. The merchandise consists of sport shirts exported from Italy.
2. The shirts, composed of cotton and wool, were appraised at lira 2032 each.
3. The shirts composed of wool and rayon were appraised at lira 2610 each.
I conclude as matters of law:
1. Plaintiff failed to overcome the presumptively correct values found by the appraising officer.
2. The appraised values are the proper dutiable values. Judgment will be entered accordingly.